972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Gipson MATTHEWS, Defendant-Appellant.
No. 91-5873.
United States Court of Appeals,Fourth Circuit.
Argued:  May 7, 1992Decided:  August 14, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcom J. Howard, District Judge.
Ronnie Monroe Mitchell, HARRIS, MITCHELL, HANCOX & VANSTORY, for Appellant.
William Dial Delahoyde, Assistant United States Attorney, for Appellee.
Kathleen G. Sumner, HARRIS, MITCHELL, HANCOX & VANSTORY, forAppellant.
Margaret Person Currin, United States Attorney, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINSON, Circuit Judge, CHAPMAN, Senior Circuit Judge, and KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
Complaining that the District Court erred in not granting him a downward departure from the sentencing guidelines, Jerry Gipson Matthews brings this appeal.  Finding no error, we affirm.


2
Defendant was indicted for a violation of 18 U.S.C.s 2252.  He duly appeared and entered a plea of guilty which was accepted by the Court.  At sentencing, defendant moved for a downward departure from the sentencing guidelines range, grounded in the assertion that he suffered from a reduced mental capacity which contributed to the crime.


3
The presentence report prepared by the probation department, a copy of which was furnished to counsel and reviewed by defendant, set forth that the probation officer was not aware of any circumstances that would warrant either an upward or downward departure from the guidelines.  After defendant and his counsel reviewed the presentence report, the Court granted defendant's motion for a rescheduling of the date for sentencing to permit the defendant to obtain an evaluation of the defendant by a psychiatrist.  At sentencing, it was revealed that the psychiatrist did not find a psychosis or a need for psychiatric treatment.


4
After a full hearing and argument, the Court ruled the evidence did not show a significantly reduced mental capacity to justify a departure downward.  Accordingly, defendant was sentenced at the low end of the guideline range.


5
There being significant evidence to support the finding of the District Court, it is affirmed.

AFFIRMED